PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dyckman et al.
Application No. 16/955,108
Filed: June 18, 2020
For: DIAZAINDOLE COMPOUNDS

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 04, 2022, to revive the above-identified application.  

A review of the record discloses that a Notice of Allowance and Fee(s) Due was mailed on December 02, 2021, which set a period for reply of three (3) months to pay the issue on or before March 02, 2022.  No timely reply having been received, the application was held abandoned by operation of law on March 04, 2022. The present petition along with issue fee payment was received on March 04, 2022.  While it is noted that the requirements of 37 CFR 1.137(a) were satisfied in the petition filed March 04, 2022, a decision on the petition was never rendered and the application issued into a patent. 

Since the record shows that a grantable petition under 37 CFR 1.137(a) was filed on 
March 04, 2022, the present petition is granted nunc pro tunc.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-4584.



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions